Singh v Steuben County Indus. Dev. Agency (2019 NY Slip Op 00763)





Singh v Steuben County Indus. Dev. Agency


2019 NY Slip Op 00763


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND CURRAN, JJ.


1207 CA 18-00412

[*1]AMARJIT SINGH, PLAINTIFF-RESPONDENT-APPELLANT,
vSTEUBEN COUNTY INDUSTRIAL DEVELOPMENT AGENCY, B & H RAIL CORP., FORMERLY KNOWN AS COHOCTON VALLEY RAIL CORP. (A WHOLLY OWNED SUBSIDIARY OF LIVONIA, AVON & LAKEVILLE RAILROAD CORP.), DEFENDANTS-APPELLANTS-RESPONDENTS, AND STEUBEN COUNTY, DEFENDANT-RESPONDENT. 


HARRIS BEACH PLLC, BUFFALO (TRISTAN D. HUJER OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT STEUBEN COUNTY INDUSTRIAL DEVELOPMENT AGENCY.
HARTER SECREST & EMERY LLP, ROCHESTER (A. PAUL BRITTON OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT B & H RAIL CORP., FORMERLY KNOWN AS COHOCTON VALLEY RAIL CORP. (A WHOLLY OWNED SUBSIDIARY OF LIVONIA,


 

	Appeals and cross appeal from an order of the Supreme Court, Steuben County (Joseph W. Latham, A.J.), entered June 28, 2017. The order, among other things, granted the motion of defendant Steuben County to dismiss the complaint against it and granted the cross motion of plaintiff for summary judgment on the issue of liability against the remaining defendants. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on October 19, 24 and 29, and November 2, 2018, and filed in the Steuben County Clerk's Office on November 14, 2018,
It is hereby ORDERED that said appeals and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court